Title: [Diary entry: 18 May 1785]
From: Washington, George
To: 

Wednesday 18th. Mercury at 60 in the Morning—68 at Noon and 72 at Night. Wind Southerly in the forenoon and Westerly afterwards. The forepart of the day was very warm. In the Evening it turned much Cooler. Finished Planting Corn at Muddy hole. Rid to Alexandria to enter myself security for Doctr. Stuarts administration of Mr. Custis’s Estate. At the same time exchanged Deeds in Court with Mr. Willm. Triplett for the Lands we had swapped. The Locust blossom is beginning to display.